DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 4/15/2022.
Claims 1-18 are pending. Claims 1, 11 and 17 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2022 was filed before the mailing date of the Notice of Allowance and the requirement for the §1.97(e) statement OR the fee set forth in 37 CRF §1.17(p) has been met.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows for clarity: 
In claim 1, line 12, amending “a first flow package type” into --a first flow packet type--.
In claim 1, line 12, amending “the network traffic analyzing platform generating…” into --the second network traffic analyzing platform generating…--.
In claim 11, line 10, amending “a first flow package type” into --a first flow packet type--.
In claim 11, line 10, amending “the network traffic analyzing platform generating…” into --the second network traffic analyzing platform generating…--.
In claim 17, line 11, amending “a first flow package type” into --a first flow packet type--.
In claim 17, line 12, amending “the network traffic analyzing platform generating…” into --the second network traffic analyzing platform generating…--.

Response to Arguments/Amendment
Applicant’s arguments with respect to the amendment have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record.
Regarding claim 1, the prior art does not teach the presently claimed invention including limitations: “the first network traffic analyzing platform generating a first flow packet type, the second network traffic analyzing platform generating a second flow packet type, the first network traffic analyzing platform not being capable of generating flow packets of the second type and the second network traffic analyzing platform not being capable of generating flow packets of the first type.”  Therefore, the prior art does not alone or in combination disclose the claims in light of the Specification that, the system includes the NetFlow software platform found in Cisco switching hardware generates the NetFlow data packet and the software platform found in Juniper switching hardware generates the sFlow data packet.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 11 and 17, the patent scopes of the independent limitations are the same as in claim 1.  Therefore, the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally, the arguments presented by applicant on 4/15/2022 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619